Citation Nr: 0114669	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  97-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for rheumatoid 
arthritis (RA), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	John D. Rutland, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating determination of 
the Waco Department of Veterans Affairs (VA) Regional office 
(RO).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  RA is not shown by the probative medical evidence to be 
manifest as an active process.

3.  The probative medical evidence does not establish chronic 
residuals with respect to specific joints attributable to the 
service-connected RA.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for RA 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5002 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim for an increased 
evaluation.  Moreover, the veteran has been afforded two 
comprehensive VA examinations during the course of his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him with 
regard to this issue.  The veteran was fully informed of the 
reasons for the decision and provided an opportunity to 
submit additional evidence.  We conclude that all duties owed 
to the veteran have been met.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2000), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Under Diagnostic Code 5002, which pertains to RA, where there 
is an active process, with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating, a 100 percent rating is provided.  For 
manifestations less than the criteria for 100 percent, but 
with weight loss and anemia, productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, a 60 percent rating is for assignment.  Symptom 
combinations productive of definite impairment of health, 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrants a 40 percent evaluation.  One or two 
exacerbations a year in a well-established diagnosis is rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5002.

Under Diagnostic Code 5002, with regard to chronic residuals, 
the rating is as follows:  residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where limitation of motion of the specific 
joint(s) involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by the limitation of motion, 
to be combined, not added under Diagnostic Code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4,71a, Diagnostic 
Code 5002.

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
The higher rating must be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  The 20-year period will 
be computed from the effective date of the evaluation to the 
effective date of reduction of evaluation.  38 C.F.R. § 3.951 
(2000).


Factual Background

A review of the record demonstrates that thee veteran was 
hospitalized in December 1946 with complaints of pain and 
swelling in the joints.  Thereafter, the veteran was returned 
to duty with a notation of "no disease, observation for 
chronic rheumatoid arthritis".  There were no findings of RA 
at the time of the veteran's service separation examination.  
In a September 1952 summary treatment report, it was noted 
that no evidence of arthritis had been found.  A final 
diagnosis of no disease, observation for arthritis, not 
found, was rendered.  

In August 1956, the veteran was again hospitalized with 
complaints of pain and swelling in various joints of the 
body.  A diagnosis of RA, multiple joints, was rendered.  The 
final diagnosis was rheumatoid arthritis, treated, improved.

In an October 1956 rating determination, the RO granted 
service connection for multiple joint arthritis and assigned 
a noncompensable disability evaluation from August 1, 1952, 
to June 19, 1956, and a 30 percent disability evaluation from 
June 20, 1956.  

At the time of a July 1960 period of hospitalization, 
multiple joint RA was not found to be present.  In May 1961, 
the veteran was afforded a special VA orthopedic examination.  
The examiner noted that laboratory and x-ray findings showed 
no acute activity of the rheumatoid condition.  The examiner 
indicated that the veteran had many subjective complaints and 
stated that his industrial capabilities were impaired.  A 
diagnosis of symptomatic multiple joints RA was rendered.  

In June 1962, the veteran was hospitalized for observation.  
While hospitalized, the veteran was found to have a 
Dupuytrn's contracture of the palms of his hands and a 
fusiform peri-articular swelling of the interphalangeal 
joints suggestive of RA.  However a definite diagnosis of RA 
could not be made.  The veteran was discharged in August 
1962.  A diagnosis of arthritis of the hands, type 
undetermined, was rendered.  The veteran was again 
hospitalized in December 1962.  A discharge diagnosis of 
multiple RA, Treated-Improved, was rendered.  

In December 1963, the Board denied an evaluation in excess of 
30 percent for RA.  

In September 1964, the veteran was hospitalized with 
complaints of low back pain.  A diagnosis of RA of the spine 
was rendered.  The veteran was again hospitalized in December 
1965 with complaints of being unable to bend due to back 
pain.  An orthopedic examination performed at that time 
revealed no pathology from an orthopedic standpoint.  A 
diagnosis of degenerative joint disease, osteoarthritis, 
spine, was rendered.   

At the time of an April 1981 rheumatology examination, the 
examiner noted that the veteran had had several admissions at 
various VA hospitals with no definitive diagnosis made 
relative to complaints of back and foot pain.  Following 
examination, the examiner indicated that it was not possible 
to say that the veteran did not have mild active RA during 
and prior to 1956.  However, he noted at the time of the 
examination, the veteran had no synovitis, nodules, or other 
stigmata of RA or lab findings compatible with such an 
opinion.  The examiner further indicated that the veteran did 
not have and had never had ankylosing spondylitis.

In March 1995, the veteran requested an increased evaluation 
for his service-connected RA.  In support of his claim, the 
veteran submitted several treatment records showing 
complaints of low back pain.  In August 1996, the veteran 
submitted additional treatment records.  In a February 1996 
treatment record, it was noted that the veteran had 
inflammatory polyarthritis.  The veteran was on a small dose 
of prednisone.  He was complaining of fatigue and a lack of 
energy.  Physical examination revealed a left 4th PIP 
deformity secondary to injury.  The MCP PIP was tender with 
decreased motion.  His elbow had slight flexion contracture.  
Shoulder range of motion was painful.  The knee was tender 
but had no effusion.  An assessment of active inflammatory 
polyarthritis was made at that time.  

At the time of an August 1997 hearing, the veteran testified 
that he was having problems with all the joints in his hands.  
He indicated that he had no grip in his hands.  He also 
reported having problems with his shoulders, hips, and elbow.  
The veteran stated that his legs would become tired to the 
point that they would give out on him.  He noted that he had 
had surgery on his left foot approximately two years earlier.  
The veteran indicated that his joints would hurt worse in the 
wintertime.  The veteran reported that he was unable to work 
as a result of his RA.  He testified that the worst pain was 
located in the back.  

In January 1998, the veteran was afforded a comprehensive VA 
examination.  The veteran reported that he had never been 
able to adequately work secondary to the pain he experienced 
in his feet and back.  He indicated that over the years he 
had developed poor grip in both hands.  The veteran noted 
that he had trouble twisting off lids but reported that he 
was able to feed himself.  He stated that he was unsure 
whether he had ever been on Methotrexate Gold or other 
disease modifying agents of RA.  The veteran indicated that 
he back was stiff in the morning but stated that the 
stiffness was relieved by a hot shower.  He also reported 
experiencing swelling in his ankles with ambulation.  The 
examiner noted that there was no erythema or swelling of the 
joints or rheumatoid nodules.  

Physical examination revealed negative objective findings at 
the wrist and phalanges.  The veteran was unable to oppose 
the thumb to the fifth finger.  There was swelling of the 
second and third MP joints of the right and left hand but no 
ulnar deviation of the hands.  The veteran had a flexion 
contracture of the fifth PIP joint on the right, 20 degrees.  
He also had 20 degrees of flexion contracture on the left at 
the third and fourth PIP joints.  Pain was also noted over 
the right first carpal metacarpal joint.  Plantar flexion was 
to 45 degrees ,bilaterally, and dorsiflexion was to 30 
degrees, bilaterally.  The veteran had difficulty buttoning 
his shirt but did not use any special utensils.  X-rays of 
the hands were consistent with degenerative joint disease.  A 
diagnosis of degenerative joint disease with osteoarthritis 
of the hands was rendered.  

With regard to his hips, the veteran stated that his left hip 
was worse than his right.  He indicated that he experienced 
pain in the medial aspect of the left thigh and that he 
walked with a limp on occasion.  Physical examination 
revealed right and left straight leg raise to 45 degrees, 
left and right abduction to 35 degrees, left and right 
adduction to 20 degrees, 0 to 70 degrees flexion on the 
right, and 0 to 60 degrees flexion on the left.  There was no 
atrophy in either calf.  X-rays of the hips revealed minor 
degenerative joint disease.  It was the examiner's assessment 
that the veteran had degenerative joint disease of the hips 
with possible referred pain to the knees.  

As for the veteran's right shoulder, abduction was to 100 
degrees, forward flexion was to 90 degrees, adduction was to 
60 degrees, internal rotation was to 20 degrees with pain in 
the acromial clavicular joint, and external rotation was to 
90 degrees.  On the left, forward flexion was to 120 degrees, 
abduction was to 110 degrees, and internal and external 
rotation was to 80 degrees.  Range of motion for the elbow 
was from 0 to 120 degrees with no tenderness, no loss of 
supination or pronation, no synovial swelling, no erythema, 
and no synovitis.  Range of motion for the knees was from 0 
to 120 degrees.  It was the examiner's assessment that the 
veteran had degenerative joint disease of multiple joints 
with cervical spondylosis as noted on x-rays of the neck, 
shoulders, hands, and feet.  

As to the veteran's neck, the examiner noted that the veteran 
had experienced progressive discomfort in his neck.  Physical 
examination revealed extension to 15 degrees.  The veteran 
experienced pain over the paraspinus muscles in the neck with 
twisting.  There was no radiculopathy.  It was the examiner's 
assessment that the veteran had moderately severe cervical 
spondylosis.  

As to the veteran's low back, the examiner noted that the 
veteran had been using a lumbar corset and back brace since 
1974.  The veteran reported having pain when standing or 
sitting for more than 15 minutes.  The veteran felt more 
comfortable walking in a bent position.  He indicated that if 
he walked for too long, his legs would become tight.  
Physical examination of the lumbar spine revealed good 
alignment of the spine with the pelvis and no fixed 
deformities.  Muscular tenderness over the lumbar paraspinus 
muscles was present.  Forward flexion was to 80 degrees, 
backward extension was to 20 degrees, left and right lateral 
rotation was to 30 degrees, and rotation was to 20 degrees on 
the left and 30 degrees on the right.  The veteran complained 
of pain in the paraspinus muscles with flexion and extension.  
A diagnosis of chronic low back pain with no evidence of 
radiculopathy secondary to degenerative joint disease, was 
rendered.  

Laboratory and bloodwork performed at that time revealed a 
negative rheumatoid factor.  

In April 1998, the veteran requested service connection for 
degenerative arthritis of multiple joints.  In August 1999, 
the RO denied service connection for degenerative joint 
disease of multiple joints.  

In September 1999, the veteran requested an additional VA 
examination due to an increase in severity of his condition.  

In November 1999, the veteran was afforded an additional VA 
examination.  Physical examination revealed a 7 centimeter 
scar on the dorsum of the greater toe extending into the 
metatarsal region.  There was no swelling, ulceration, or 
disfigurement because of the surgery, except the appearance 
of the scar.  Range of motion for the left foot, toes, and 
ankle was full with pain in the toes at the extreme of range 
of motion.  There was no instability, weakness, or tenderness 
present.  There was also no unusual shoe wear, skin or 
vascular changes.  X-rays of the feet revealed degenerative 
joint disease.  A diagnosis of degenerative joint disease 
involving the small joints of both feet with status post 
operative changes of the first metatarsophalangeal joint was 
rendered.  

As to the hands and fingers, the veteran reported that he had 
had problems with his hands and fingers for the past 50 
years.  He also noted a deformity of the fourth finger on the 
left hand secondary to an injury from a fall, which remained 
in a flexed position.  The veteran reported having no flare-
ups.  Physical examination revealed movement of the finger 
and thumbs to full range, both active and passive, except for 
the left fourth and left ring fingers which had deformities 
secondary to the fall.  The grasp or grip of the left hand 
was weak secondary to the deformity of the fourth finger.  
The right hand grip was also weak, possibly secondary to 
minimal arthritic changes in the interphalangeal joints or 
secondary to the aging process.  The movements of the wrist 
were full range with no swelling.  

Active and passive range of motion for both hands was full 
range except for the left hand fourth finger and minimally 
the fifth finger secondary to deformity.  The veteran 
reported having pain at the extreme of movements.  X-rays of 
the hands showed osteoarthritic changes with degenerative 
joint disease involving the interphalangeal joint.  Wrist x-
rays were normal with no evidence of erosive changes.  A 
diagnosis of degenerative joint disease involving small 
joints of the hands was rendered.  

The examiner indicated that the findings on x-rays of the 
hands showed negative evidence of rheumatoid arthritic 
changes as well as a negative rheumatoid factor supporting 
the absence of RA.  He further noted that the physical 
examination also supported the absence of RA.  He observed 
that the complaints of pain in the joints were positive but 
that there was absence of muscle atrophy or disuse of the 
joints.  There was also no disuse atrophy or functional 
atrophy except for the deformity of the fourth finger of the 
left hand and minimally the fifth finger due to the fall.  

As to the knee, hip, and shoulder joints, the examiner noted 
that the veteran complained of pain, weakness, stiffness, and 
swelling off and on.  There was no heat, redness, 
instability, or giving way.  There was also no fatigability 
but lack of endurance was present.  The veteran reported 
taking Tylenol whenever his joints were hurting.  He denied 
any flare-ups.  

Physical examination revealed range of motion for the right 
shoulder as follows:  100 degrees abduction, 90 degrees 
flexion, 60 degrees adduction, internal rotation to 20 
degrees and external rotation to 90 degrees.  On the left 
side, flexion to 120 degrees, abduction to 110 degrees, 
internal rotation to 80 degrees, and external rotation to 80 
degrees.  Range of motion of the hips was full with pain on 
extremes of motion.  Range of motion for the knees was full 
with no swelling but pain in the extremes of flexion, but not 
on extension.  Crepitus was present in both knees.  

The examiner indicated that there was no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  He reported that the 
veteran's gait was short step and wide gait, which was 
appropriate for his age.  The leg lengths were normal and 
there was no inflammatory arthritis present.  X-rays showed 
degenerative joint disease of both hips, both shoulders, and 
both knees.  

It was the examiner's opinion that these joints did not show 
any effects of RA and that the degenerative joint disease was 
shown to be present and the cause of the veteran's pain and 
limitation of function.  He indicated that the x-ray failed 
to support any presence of RA and that the rheumatoid factor 
was negative. 

As to the veteran's low back, the examiner noted that the 
veteran complained of low back pain since 1946.  The veteran 
reported having weakness, stiffness, fatigability, and lack 
of endurance.  Active range of motion for the low back was as 
follows:  Flexion to 40 degrees; extension to 10 degrees; 
lateral flexion to 20 degrees; and rotation to 20 degrees.  
The examiner indicated that the pain started at the extreme 
of range of motion.  There were no spasms, weakness, or 
tenderness.  There were also no deformities and no rigidity 
of the muscles in the back.  X-rays revealed minor 
degenerative disc disease at L4, L5 and facet atrophy at L4-
5.  A diagnosis of degenerative disc disease of the 
lumbosacral spine at L4-5 and degenerative joint disease of 
the lumbosacral spine was rendered.  

Analysis

The record does not show that the veteran's RA is currently 
manifest as an active process.  The January 1998 and November 
1999 VA examiners found that RA was currently inactive.  The 
examiners based their diagnosis on physical examination of 
the extremities which did not reveal rheumatoid nodules and 
rheumatoid deformities.  The examination report also shows 
that the examiners' diagnoses are supported by x-ray and 
laboratory findings.

The Board also finds that the record does not support an 
evaluation in excess of 30 percent on the basis of chronic 
residuals of specific joints.  At the January 1998 and 
November 1999 VA examination, the veteran reported joint pain 
and symptoms in the ankles, spine, shoulders, hands, elbows, 
knees, and hips.  The examination report identified by x-ray 
degenerative joint disease in the hands, shoulders, hips, 
knees, spine, and feet.  The examiner did not find rheumatoid 
deformities in any of these joints.  The examiner also did 
not identify chronic residuals attributable to RA, but rather 
diagnosed degenerative and osteo arthritis of these joints.  
The examiner identified problems with some activities of 
daily living and working in connection with the degenerative 
arthritis.  Hence, the probative medical evidence shows that 
the veteran's current residuals of specific joints are 
attributable to nonservice-connected osteoarthritis.

Here, the probative medical evidence of record shows 
impairment from degenerative joint and disc disease and 
osteoarthritis.  The Board notes that the veteran is not 
service connected for these disorders.  The regulations 
provide with respect to avoidance of pyramiding, that both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Accordingly, the Board cannot consider 
symptomatology linked to degenerative joint and disc disease 
and osteoarthritis to determine the schedular evaluation for 
RA.

The Board has also considered the criteria for functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Under the present 
circumstances, the pathology underlying the veteran's 
complaints has been attributed by the examiners to 
degenerative joint and disc disease and osteoarthritis.  

As discussed above, the Board is precluded from considering 
manifestations attributable to a nonservice-connected 
disorder to evaluate the service-connected disability.  Thus, 
the Board finds that an evaluation greater than 30 percent is 
not warranted on the basis of functional loss due to pain.

In reaching this determination, the Board is aware that in 
February 1996, a VA examiner entered assessments of an active 
inflammatory polyarthritis.  It appears that the assessments 
were entered by a nurse or nurses.  We have given the 
opinions of the nurse appropriate probative value.  However, 
remarkably detailed examinations were conducted by doctors in 
January 1998 and November 1999.  Each doctor, after extensive 
evaluation and testing, determined that the veteran did not 
have current manifestations of rheumatoid arthritis.  Nor 
were there overlapping manifestations of rheumatoid arthritis 
with some other form of arthritis.  Regardless of whether the 
1996 assessments of an inflammatory arthritis was entered by 
a nurse or a doctor, we conclude that the medical assessments 
entered in 1998 and 1999 are more thorough and probative of 
whether the veteran has impairment due to the service 
connected rheumatoid arthritis or a condition for which 
service connection has not been established.  We are left 
with the unmistakable impression, based on the evidence, that 
the veteran's service connected rheumatoid arthritis is not 
active and does not result in limitation of function or other 
chronic residuals.  This decision is based on the moist 
probative evidence consisting of the 1998 and 1999 detailed 
examination reports.  The professionals determined that the 
joints showed no effects of rheumatoid arthritis and that 
degenerative joint disease was the cause of the veteran's 
pain and limitation of function.  We further conclude that 
the most competent examiners were able to distinguish the 
manifestations and establish a differential diagnosis.  

The Board is aware that he is competent tot report that he is 
worse.  However, we conclude that the medical opinions are 
more probative of whether the service-connected disability or 
some other disability has caused his complaints.  We again 
note that the preponderance of the evidence establishes that 
he has neither an active process nor chronic residuals. 

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities. There has been no showing by the veteran of 
extraordinary or exceptional disability from the service-
connected RA, beyond that contemplated by the rating 
schedule, such as frequent periods of hospitalization or 
marked interference with employment due to the service 
connected disorder.  While the veteran has indicated that his 
RA prevented him from obtaining employment, the most recent 
examiners have attributed his current problems to nonservice-
connected disabilities.  In the July 2000 supplemental 
statement of the case, the RO declined to refer the claim for 
an extraschedular rating.  The Board agrees that an 
extraschedular rating is not in order.  There is nothing in 
the disability picture presented that indicates that the 
regular rating criteria are not sufficient.

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  Accordingly, the Board 
finds that the criteria have not been met for an increased 
schedular evaluation for RA.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5002.


ORDER

Entitlement to an evaluation greater than 30 percent for RA 
is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

